PER CURIAM.
Ira Williams appeals his convictions of attempted first degree murder and carrying a concealed firearm.* We conclude that there was sufficient evidence of premeditation to support the attempted murder conviction. See State v. Law, 559 So.2d 187, 188-89 (Fla.1989); Williams v. State, 531 So.2d 212, 216 (Fla. 1st DCA 1988); Rhodes v. State, 104 Fla. 520, 140 So. 309, 310 (1932). The evidence was likewise sufficient to support the jury’s determination that the firearm was concealed. See § 790.01, Fla.Stat. (1989); Ensor v. State, 403 So.2d 349 (Fla.1981).
Affirmed.

 He does not challenge his conviction for shooting into an occupied vehicle.